Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 24, 2021

The Court of Appeals hereby passes the following order:

A22D0128. SHAKEENA CHARLENE HAMILTON v. THE STATE.

      On October 4, 2021, the trial court revoked Shakeena Charlene Hamilton’s
probation. On Thursday, November 4, 2021, Hamilton filed this application for
discretionary review of the trial court’s order. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, Hamilton filed her application 31 days
after the trial court’s order was entered. Her application is thus untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/24/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.